EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 10, line 8, after “layer”, before “.”, insert ", wherein the primer is solventless, wherein the primer layer comprises an elastomeric epoxidized polymer, wherein the epoxidized polymer comprises a concentration of epoxidized units of at least 0.5 wt-%".
(2) Please cancel claims 21-22.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregg Rosenblatt on 07/13/22.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Loescher et al. (EP 2604664) and Warner et al. (EP 0595669) for the following reasons:
Loescher et al. teaches an adhesive tape comprising: a backing comprising a PVC film and top layer, i.e. a multilayer film comprising one or more organic polymers, wherein at least one layer comprises a plasticized polyvinyl chloride, and at least one layer comprises pigments, i.e. one or more fillers; a primer layer disposed on at least one major surface of the backing; and a pressure sensitive adhesive layer disposed on the primer layer.
However, Loescher et al. fails to disclose wherein the primer is solventless, wherein the primer layer comprises an elastomeric epoxidized polymer, wherein the epoxidized polymer comprises a concentration of epoxidized units of at least 0.5 wt-% as now required in claim 10.
Warner et al. teaches an adhesive tape comprising: a backing comprising a scrim film and/or at least one layer of durable thermoplastic sheeting, i.e. a multilayer film comprising one or more organic polymers, wherein at least one layer comprises a plasticized polyvinyl chloride, and at least one layer comprises pigments, i.e. one or more fillers; a primer layer disposed on at least one major surface of the backing; and a pressure sensitive adhesive layer disposed on the primer layer.
However, Warner et al. fails to disclose wherein the primer is solventless, wherein the primer layer comprises an elastomeric epoxidized polymer, wherein the epoxidized polymer comprises a concentration of epoxidized units of at least 0.5 wt-% as now required in claim 10.
With respect to Emslander et al. (US 2018/0327638), Applicant’s arguments, see pg 5, filed 04/19/22, have been fully considered and are persuasive.  The rejection of claims 20-22 has been withdrawn. 
Upon updating the search, the present claims are further allowable over the prior art Wu et al. (DE102014005855) for the following reasons:
Wu et al. teaches label, i.e. adhesive tape comprising a film backing, a primer layer comprising an epoxy-modified olefin-based rubber, and a pressure-sensitive adhesive, wherein the film backing may be multi-layer heat-resistant resin, wherein the primer layer may be diluted with solvent, and wherein the pressure-sensitive adhesive may be rubber-type pressure-sensitive adhesive such as butadiene-styrene rubber.
However, Wu et al. fails to disclose backing comprising plasticized polyvinyl chloride as required in claim 10. Wu et al. further fails to disclose wherein the epoxidized polymer comprises a concentration of epoxidized units of at least 0.5 wt-% as now required in claim 10. 
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787